Col. T.L. Goodwin, Director Arkansas State Police #3 Natural Resources Drive P.O. Box 5901 Little Rock, Arkansas 72215
Dear Colonel Goodwin:
This is in response to your request for an opinion on the following question:
    Whether or not the address or telephone number of any commissioned or civilian employee is subject to disclosure under the Freedom of Information Act when that address or telephone number is unlisted yet a part of personnel records.
It is my opinion that this information generally falls within the exemption specified under A.C.A. 25-19-105(b)(10) for "[p]ersonnel records to the extent that disclosure would constitute a clearly unwarranted invasion of personal privacy."  This was the conclusion in Opinion No. 87-108, a copy of which is enclosed, with respect to unlisted telephone numbers wherein it was stated that ". . . personal identifiers, i.e., social security numbers, unlisted telephone numbers, etc. should be censored prior to the records release in keeping with the federal Privacy Act."  Opinion No. 87-108, p. 3.
While there are no Arkansas cases indicating what qualifies as a "clearly unwarranted invasion of personal privacy" for purposes of this exemption under the Freedom of Information Act, it is reasonable to conclude that the rationale with respect to personal identifiers would also generally extend to an unlisted address.
It may therefore be concluded that the unlisted address and telephone number are not subject to disclosure and should be excised prior to releasing any personnel records for public inspection and copying.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.